          Case 1:19-cr-00131-PAE Document 452 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                           19-CR-131 (PAE)
                           -v-
                                                                                ORDER
 JUSTIN RIVERA, and
 DWAYNE ANTHONY CONLEY

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court hereby notifies counsel that trial in this case has been scheduled to commence

on Monday, November 9, 2020. This date is one on which counsel have previously advised the

Court they are available. This is a firm trial date. Because the date has been set in conjunction

with the setting of other jury trial dates during the fourth quarter of 2020, and because the

District’s capacity to host jury trials is limited by current safety protocols, this date cannot be

readily moved. The Court intends to schedule a next telephonic conference in this case for the

week of Monday, September 14 ,2020, and has solicited counsels’ availability during that week.

At that conference, the Court will be prepared to take up with counsel issues relating to trial

administration as affected by pandemic safety protocols, including relating to counsels’ pretrial

access to their clients.


        SO ORDERED.


                                                             
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: September 3, 2020
       New York, New York
